           Case 3:19-cv-00100-KGB Document 31 Filed 12/07/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

DANZEL L. STEARNS, on behalf of himself
and others similarly situated                                                          PLAINTIFF

vs.                                    3:16-CV-00339-BRW-JJV
                                       3:19-CV-00100-KGB-JTR
                                       3:19-CV-00121-KGB-BD

INMATE SERVICES CORPORATION, ET AL.                                                DEFENDANTS

                                              ORDER

       I have reviewed the proposed Partial Recommended Disposition (Doc. No. 153)

submitted by United States Magistrate Judge Joe J. Volpe, Plaintiff’s Objections, and

Defendants’ response to the objections.1

       I note that Plaintiff’s objections are inaccurate and are unnecessarily strident. For

example, Plaintiff contends that the Court has become “Defendant’s advocate” and refers to “the

Magistrate Judge’s argument-on-behalf-of-Defendants . . . .”2 He also asserts, “This is not the

Magistrate Judge’s first time failing to follow controlling Eighth Circuit authority in this case.”3

       Now for the substantive objections:

       Eighth Amendment Claims – Plaintiff points out that the Partial Recommended

Disposition (“PRD”) found that he lacked standing to bring claims under the Eighth Amendment

because he was a pretrial detainee. Rather than take issue with the finding, Plaintiff asserts that

the Second Amended Complaint and Motion for Class Certification were misunderstood,




       1
        Doc. Nos. 159, 163.
       2
        Doc. No. 159.
       3
        Id.

                                                  1
           Case 3:19-cv-00100-KGB Document 31 Filed 12/07/20 Page 2 of 4




because he is seeking class certification only under the 14th Amendment. Yet, the Second

Amended Class Action Complaint reads:

       Defendants INMATE SERVICES CORPORATION and RANDY L. CAGLE JR.’s
       actions and inactions violated the rights of Plaintiff DANZEL L. STEARNS, and
       each of those similarly situated, protected by the Fourteenth and Eighth Amendments
       (as incorporated through the Fourteenth Amendment) to the U.S. Constitution.4

       However, in the objections, Plaintiff “disclaims [Eighth Amendment class claims] for

purposes of Case No. 3:16-cv-00339-BRW.”5 Accordingly, the issue appears to be moot.

       Typicality – Notably, Plaintiff did not object to the PRD’s finding that there was no

typicality within the class. That concession alone is enough to warrant denial of the Motion for

Class Certification.

       Plaintiff’s proposed class definition is:

       All inmates transported by Inmate Services Corporation on or after November 15,
       2013, who were forced to continuously remain in transport vehicles and deprived
       of the minimal civilized measure of life’s necessities, including sleep, exercise,
       and hygiene, for more than:
               (a) 24 hours;
               (b) 48 hours;
               (c) 72 hours;
               (d) 96 hours;
               (e) 120 hours;
               (f) 144 hours;
               (g) 168 hours; and
               (h) 192 hours.

       As pointed out in the PRD, the proposed class of “all inmates transported by Inmate

Services” is too vague. Depending on the person’s status (convicted person, pretrial detainee,

etc.), the legal standard varies. Presumably, Plaintiff believes that limiting the proposed class




       4
        Doc. No. 120 (emphasis added).
       5
        Doc. No. 159.

                                                   2
            Case 3:19-cv-00100-KGB Document 31 Filed 12/07/20 Page 3 of 4




only to Fourteenth Amendments claims clears up this issue. I’m not sure it does, since it is

Plaintiff’s burden to specifically define the class he wants to represent.

        Additionally, the phrase “deprived of the minimal civilized measure of life’s necessities”

is not a class definition. Furthermore, the proposed language shows that typicality is lacking.

For example, someone deprived of sleep for several days has a much different claim than

someone who was not allowed to exercise.

        FRCP 23(b)(2) – Plaintiff asserts that the “magistrate judge failed to analyze” the motion

under Federal Rule of Civil Procedure 23(b)(2). However the PRD correctly noted that,

although Plaintiff requested certification under FRCP 23(b)(2), the Second Amended Complaint

does not request injunctive or declaratory relief. Accordingly, FRCP 23(b)(2) does not apply

and the request was properly rejected.

        Contrary to Plaintiff’s objections, the only relief mentioned in the Second Amended

Complaint is money damages. Plaintiff asserts that he “is not required to allege an ‘explicit

request for injunctive relief’ or declaratory relief in the pleading in order to obtain it.”6 I

disagree. Additionally, the cases Plaintiff cites do not support his position, because the

pleadings in those cases “specifically request[ed] injunctive relief.”7 Finally, “[t]he primary and

ultimate relief sought by Plaintiff[] is monetary, and the monetary relief sought is not incidental

to the requested declaratory and injunctive relief [that is mentioned not in the Second Amended




        6
         Doc. No. 159.
        7
          Andrus ex rel. Andrus v. Arkansas, 197 F.3d 953, 955 (8th Cir. 1999) (“We think the
complaint requests injunctive relief against Col. Bailey with sufficient clarity. It is true that
plaintiffs’ complaint makes no explicit request for injunctive relief against Col. Bailey by name .
. . Plaintiffs’ complaint, however, does specifically request injunctive relief . . . .”).

                                                   3
           Case 3:19-cv-00100-KGB Document 31 Filed 12/07/20 Page 4 of 4




Complaint, but only in the motion for class certification.] This finding alone precludes

certification under Rule 23(b)(2).”8

       FCRP 23(b)(3) Predominance – Plaintiff also assert that the PRD erroneously found

that the predominance requirement had not been satisfied. Again, I disagree. As the PRD

correctly (and thoroughly) points out the potential claims vary too much to allow for class

certification. Essentially every transport would be its own small class (assuming the alleged

actions occurred on every transport and to every person on that particular transport).

Additionally, Plaintiff’s attempt to break the class down into subclasses based on the length of

travel does not cure the problem.

       After carefully considering the objections and making a de novo review of the record, I

approve and adopt the Partial Recommended Disposition in all respects.

       Plaintiff's Motion for Class Certification (Doc. No. 138) is DENIED as to

3:16-cv-00339-BRW-JJV and DISMISSED as premature as to 3:19-CV-00100-KGB-JTR and

3:19-CV-00121-KGB-BD.

       IT IS SO ORDERED this 7th day of December, 2020 (Pearl Harbor Day).


                                             Billy Roy Wilson
                                             UNITED STATES DISTRICT JUDGE




       8
        Pipes v. Life Inv’rs Ins. Co. of Am., 254 F.R.D. 544, 551 (E.D. Ark. 2008).

                                                 4
